Name: Council Implementing Regulation (EU) NoÃ 1117/2012 of 29Ã November 2012 implementing Article 32(1) of Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 30.11.2012 EN Official Journal of the European Union L 330/9 COUNCIL IMPLEMENTING REGULATION (EU) No 1117/2012 of 29 November 2012 implementing Article 32(1) of Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In accordance with Council Decision 2012/739/CFSP of 29 November 2012 concerning restrictive measures against Syria (2), the list of persons, entities and bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012 should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 shall be amended as set out in the Annex to this Regulation. Article 2 The Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 16, 19.1.2012, p. 1. (2) See page 21 of this Official Journal. ANNEX I. The entries for the persons in the list of natural and legal persons, entities or bodies set out in Annex II to Regulation (EU) No 36/2012 listed below shall be replaced by the following entries. A. Persons Name Identifying information Reasons Date of listing 1. Fares Chehabi (a.k.a. Fares Shihabi; Fares Chihabi) Son of Ahmad Chehabi. Date of birth: 7 May 1972 President of Aleppo Chamber of Industry. Vice-chairman of Cham Holding. Provides economic support to the Syrian regime. 2.9.2011 2. Nasser Al-Ali (a.k.a. Brigadier General Nasr al-Ali) Head of Deraa Regional Branch (Political Security Directorate) As Head of the Deraa Regional Branch of the Political Security Directorate, responsible for detention and torture of detainees. Since April 2012 Head of the Deraa site of the Political Security Directorate (ex-head of the Homs branch). 23.1.2012 3. Sulieman Maarouf (a.k.a. Suleiman Maarouf, Sulayman Mahmud Maruf, Sleiman Maarouf, Mahmoud Soleiman Maarouf; Sulaiman Maarouf) Passport: in possession of a UK passport Businessman close to President Al-Assads family. Owns shares in the listed TV station Dounya TV. Close to Muhammad Nasif Khayrbik, who has been designated. Supports the Syrian regime. 16.10.2012 4. Razan Othman Wife of Rami Makhlouf, daughter of Walif Othman. Date of birth: 31 January 1977; Place of birth: governorate of Latakia; ID No: 06090034007 She has close personal and financial relations with Rami Makhlouf, cousin of president Bashar Al-Assad and principal financer of the regime, who has been designated. As such, associated with the Syrian regime, and benefiting from it. 16.10.2012 B. Entities Name Identifying information Reasons Date of listing 1. Centre dÃ ©tudes et de recherches syrien (CERS) (a.k.a. Centre dEtude et de Recherche Scientifique (CERS); Scientific Studies and Research Centre (SSRC); Centre de Recherche de Kaboun) Barzeh Street, P.O. Box 4470, Damas Provides support to the Syrian army for the acquisition of equipment used directly for the surveillance and repression of demonstrators. 1.12.2011 2. Megatrade Address: Aleppo Street, P.O. Box 5966, Damascus, Syria; Fax: 963114471081 Acts as a proxy for the Scientific Studies and Research Centre (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 3. Expert Partners Address: Rukn Addin, Saladin Street, Building 5, P.O. Box 7006, Damascus, Syria Acts as a proxy for the Scientific Studies and Research Centre (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 II. The person listed below shall be removed from the list of natural and legal persons, entities or bodies set out in Annex II to Regulation (EU) No 36/2012. Brigadier General Nasr al-Ali